DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	The following is a Final Office action in response to applicant's amendment and response received 11/29/2021, responding to the 07/27/2021 non-final/final office action provided in rejection of claims 1-20.

3.	Claims 1, 7-9, and 18 have been amended. Claims 1-19 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Drawings submitted on 04/03/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.

Response to Arguments
Applicant's arguments filed 11/29/2021, in particular, pages 7-10, have been fully considered. In light of the amendment to the claims, the Previous Action's rejections of those claims under 35 U.S.C. § 112 are hereby withdrawn. However, rejections under 35 U.S.C. § 101 and 35 U.S.C. § 103 are maintained and applicant’s arguments are not persuasive for the following reasons.

With respect to the rejection of claims under 35 USC 101, Applicant argues that independent claims 1, 18, and 20 as amended are not directed to a mental process and thus are patent eligible under at least Prong Two of Step 2A of the subject matter eligibility analysis. See MPEP § 2106.04(d). The claims are not directed to an abstract idea (mental process) as asserted by the Action because they include limitations that cannot possibly be performed in the human mind. "A claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process." MPEP 2106.04(a)(2).III.A. A human mind cannot test source code because it cannot execute the source code. The claims now explicitly recite that "testing the source code comprises executing the source code." (Remarks, page 7-8)
Examiner respectfully disagrees. Claims 1, 18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claim recites the method/system comprising a combination of concrete devices (memory and processor), and therefore is a machine, which is statutory category of information. 

receiving metadata associated with the source code, prior to a first test of the source code, analyzing the metadata associated with the source code. 
The limitation assigning a score associated with the source code based on the received metadata, the score indicating a predicted likelihood of success of testing. 
The limitation comparing the score with a threshold score. 
The limitation testing the source code based on the score in response to determining that the score exceeds the threshold score, wherein testing the source code comprises executing the source code.
If a claim limitation, under its broadest reasonable interpretation, covers, performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea. 
This judicial exception in not integrated into a practical application. In particular, the claim recites a memory and a processor executing the source code and determining that the score exceeds the threshold score.
The memory, and processor are recited a high level of generality and recited so generically that memory and processor for obtaining software code specific information and predicting likelihood of success, comparing the score and determining that the score exceeds threshold. 
The memory and processor are recited a high level of generality and recited so generically that they represent no more than mere instruction to apply the judicial exception on computer (see MPEP 2106.05(f)). These limitations can also be viewed as 

With respect to the rejection of claims under 35 USC 101, Applicant further argues that Regardless of whether the claims include the alleged abstract idea, the claims recite additional elements that integrate any potential judicial exception into a practical application because the recited elements reflect an improvement to a technical field. See MPEP § 2106.04(d)(I). For example, the present application describes a problem in the technology for predicting the accuracy of source code before it is tested. (See present application, 11 13-15.) In particular, the present application describes that software testing can be "highly resource intensive." (Id., 1 14.) Claims 1, 18, and 20 are directed to a solution to these problems by describing a system capable of minimizing required resources by analyzing metadata of source code to determine the likelihood of success in testing source code without having to analyze the code itself. Claims 1, 18, and 20 are thus directed to an improvement in the technical field by decreasing the required computational resources to determine a likelihood of successful testing of source code. As such, claims 1, 18, and 20 include an additional element that reflects an improvement to other technology or technical field and are thus eligible also under Prong Two of Step 2A. See MPEP § 2106.04(d)(I). For at least these reasons, independent claims 1, 18, and 20 are patent-eligible. (Remarks, page 8)
Examiner respectfully disagrees. The receiving source code information analyzing and prediction likelihood of success (obtaining and gathering specific data) that is necessary for use of the recited judicial exception, as obtained information is 
Accordingly, these additional elements do not integrated the abstract idea into a practical application because they do not include additional elements that are sufficient to amount to significant more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a memory and a processor amount to no more than mere instruction to apply the judicial exception on computer (see MPEP 2106.05(f)).

With respect to the rejection of claims under 35 USC 101, Applicant further argues that Step 2B Independent claims 1, 18, and 20 are also eligible under Step 2B of the subject matter eligibility analysis. In this regard, claims 1, 18, and 20 recite additional elements that amount to significantly more than the exception itself. See MPEP § 2106.05. For instance, as described above, claims 1, 18, and 20 reflect an improvement to a technical field such that the claims are also patent eligible under at least under Step 2B. See MPEP § 2106.05. Additionally, claims 1, 18, and 20 are eligible under Step 2B because it recites a combination of features that are not well-understood, routine, or conventional activity in the field. See MPEP § 2106.05(I)(A). As will be described below, the claims recite features that are novel and non-obvious over the prior art. For example, the claims recite "receiving a source code; receiving metadata associated with the source code; prior to a first test of the source code, 
Examiner respectfully disagrees. At step 2B, prong one, the claim recites receiving a source code and 
receiving metadata associated with the source code. prior to a first test of the source code, analyzing the metadata associated with the source code. 
The limitation assigning a score associated with the source code based on the received metadata, the score indicating a predicted likelihood of success of testing. 
The limitation comparing the score with a threshold score. 
The limitation testing the source code based on the score in response to determining that the score exceeds the threshold score, wherein testing the source code comprises executing the source code.
If a claim limitation, under its broadest reasonable interpretation, covers, performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea. 
This judicial exception in not integrated into a practical application. In particular, the claim recites a memory and a processor executing the source code and determining that the score exceeds the threshold score.

The memory and processor are recited a high level of generality and recited so generically that they represent no more than mere instruction to apply the judicial exception on computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).   
Further, examiner asserts that the USPTO is determined to continue its mission to provide clear and predictable patent rights in accordance with this rapidly evolving area of the law, and to that end, may issue further guidance in the future. The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a precedential decision holding that the question of whether certain claim limitations represent well-understood, routine, conventional activity raised a disputed factual issue, which precluded summary judgment that all of the claims at issue were not patent eligible. See Berkheimer v. HP Inc., 881F.3d1360 (Fed. Cir. 2018). Shortly thereafter, the Federal Circuit reaffirmed the Berkheimer standard in the context of a judgment on the pleadings and judgment as a matter of law. While summary judgment, judgment on the pleadings, and judgment as a matter of law standards in civil litigation are generally inapplicable during the patent examination process, Berkheimer informs the inquiry into whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity.  See, MPEP 2106.05: Eligibility Step 2B: 

With respect to the rejection of claims under 35 USC 102(a)(1), Applicant arguments are moot in view of reground rejections. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites:
A method performed by a computing system, the method comprising: 
receiving a source code; 
receiving metadata associated with the source code; 
prior to a first test of the source code, analyzing the metadata associated with the source code; 
assigning a score associated with the source code based on the received metadata, the score indicating a predicted likelihood of success of testing; 
comparing the score with a threshold score; and 
testing the source code based on the  score in response to determining that the score exceeds the threshold score, wherein testing the source code comprises executing the source code. 
Under the broadest reasonable interpretation in light of the specification the above elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. Note that the claimed “prior to testing the source code, analyzing the metadata associated with the source code to predict a likelihood of success of the testing, wherein the analyzed metadata includes metadata generated independently of testing” are construed as merely some arbitrary level of mental analysis for the purpose of testing. The claim is therefore recites an abstract idea.
The additional elements “receiving metadata associated with a source code” and “testing the source code based on the predicted likelihood of success” are construed as merely some pre and post-solution activity that are well understood, routine and conventional.  See MPEP 2106.05(g) wherein mere data gathering – testing a system for a response (In re Meyers) for the testing limitation and obtaining information about transactions to verification of the transactions (In re CyberSource) for the receiving step.  Based on the relevant case laws, the additional limitations do not allude to a practical application of the abstract idea or amount to significantly more.

The claimed additional elements do not amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Note that the additional limitations, per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these elements are anything more than what is well-known, routine and conventional in the field at least because testing step is well-understood, routine and conventional - receiving or transmitting data over a network (In re Symantec; TLI Communications; OIP Techs., Inc v Amazon.com etc.  (MPEP 2106.05(d)).

As to dependent claims 2-17 and 19, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because describing the data being analyzed the type of software testing only further limits the abstract idea to particular technological environment or field of use. 

As to claim 18, recites:
A system comprising: a non-transitory memory; and 
one or more hardware processors coupled to the non-transitory memory to execute instructions from the non-transitory memory to perform operations comprising:
receiving a source code; 
receiving metadata associated with the source code;
prior to a first test of the source code, analyzing the metadata associated with the source codes assigning a score associated with the source code based on the received metadata, the score indicating a predicted a likelihood of success of testing; 
ranking the source code based on the predicted likelihood of success; comparing the score with a threshold score; and 
testing the source code based on the score in response to determining that the score exceeds the threshold score and based on the ranking, wherein testing the source code comprises executing the source code.
Under the broadest reasonable interpretation in light of the specification the above elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. Note that the claimed “prior to testing the source code analyze metadata with the source code to predict a likelihood of success of the testing, wherein the analyzed metadata includes metadata generated independently of testing and ranking the source code based on the predicted likelihood of success” are construed as merely some arbitrary level of mental analysis for the purpose of testing. The claim is therefore recites an abstract idea.
The additional elements “receiving metadata associated with a source code” and “testing the source code based on the predicted likelihood of success” are construed as merely some pre and post-solution activity that are well understood, routine and conventional.  See MPEP 2106.05(g) wherein mere data gathering – testing a system for a response (In re Meyers) for the testing limitation and obtaining information about (In re CyberSource) for the receiving step.  Based on the relevant case laws, the additional limitations do not allude to a practical application of the abstract idea or amount to significantly more.
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular technological implementing the abstract idea on a generic computer.
The claimed additional elements do not amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Note that the additional limitations per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these elements are anything more than what is well-known, routine and conventional in the field at least because testing step is well-understood, routine and conventional - receiving or transmitting data over a network (In re Symantec; TLI Communications; OIP Techs., Inc v Amazon.com etc.  (MPEP 2106.05(d)).

As to claim 20, the claim recites:
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause at least one machine to perform operations comprising: 
 receiving a source code; 
receiving metadata associated with the source code; prior to a first test of the source code, analyzing the metadata associated with the source codes assigning a score associated with the source code based on the received metadata, the score indicating a predicted likelihood of success of] testing; comparing the score with a threshold score; 
determining not to test the source code based on the predicted score not exceeding the threshold score, wherein testing the source code comprises executing the plurality of machine- readable instructions; 
further analyzing the metadata using a machine learning function to generate a narrower likelihood range of the predicted likelihood of success; and determining to test the source code based on the narrower likelihood range.
Under the broadest reasonable interpretation in light of the specification the above elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. Note that the claimed “prior to testing the source code, analyzing the metadata associated with the source code to predict a likelihood of success of the testing, wherein the analyzed metadata includes metadata generated independently of testing; determining not to test the source code based on the predicted likelihood of success; further analyzing the metadata using a machine learning function to generate a narrower likelihood range of the predicted likelihood of success; and determining to test the source code based on the narrower likelihood range” are construed as merely some arbitrary level of mental analysis for the purpose of testing using a generic computer (machine learning). The claim is therefore recites an abstract idea.
The additional elements “receiving metadata associated with a source code” and the medium itself” are construed as merely some pre -solution activity that are well (In re Meyers) (In re CyberSource) for the receiving step.  Based on the relevant case laws, the additional limitations do not allude to a practical application of the abstract idea or amount to significantly more.
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular technological implementing the abstract idea on a generic computer.
The claimed additional elements do not amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Further note that the claim as a whole does not indicate that these elements are anything more than what is well-known, routine and conventional in the field at least because the additional limitations are well-understood, routine and conventional - receiving or transmitting data over a network (In re Symantec; TLI Communications; OIP Techs., Inc v Amazon.com etc.  (MPEP 2106.05(d)).







Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14. 	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 depends on claim 1.  Claim 1 indicates the analyzing the metadata is performed prior to a first test of the source code.  Claim 9 indicates that metadata includes a parameter selected from the group consisting of: a number of testing failures associated with the source code and reasons for the failure.  Since claim 9 alludes to the same metadata as claim 1 and further including the number of testing failures and the reasons for the failure, claim 9 is indefinite as it intended to be performed prior to the testing as indicated in claim 1 wherein the metadata and its analysis is prior to a first test run, but includes testing failures or reasons for such within the same metadata.  Thus the claim does not distinctly indicate the boundaries for the claim.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-6, 8-9, 11-20 are rejected under 35 U.S.C. 103 as being obvious over Paleja et al (US 9,244,818 B1) in view of Baughman et al (US 10,635,577 B1).

As to claim 1, Paleja discloses a method performed by a computing system, the method comprising: 
receiving a source code (col. 6, ll. 25-60, At block 204, the application test system 194 accesses [i.e. receiving]  metadata associated with the application. This application metadata can include any type of data that can be associated with an application and/or the execution of the application. … the source code associated with the application, the resources accessed by the application, and the Application Programmer Interface (API) calls made by the application. The application metadata can also include a complexity associated with the application. This complexity can be determined, for example, by analyzing one or more of the application's functionality, the API calls made by the application, and the resources accessed by the application, to name a few); 
receiving metadata associated with the source code (col. 6, ll. 25-60, At block 204, the application test system 194 accesses metadata associated with the application. This application metadata can include any type of data that can be associated with an application and/or the execution of the application. … the source code associated with the application, the resources accessed by the application, and the Application Programmer Interface (API) calls made by the application. The application metadata can also include a complexity associated with the application. This complexity can be determined, for example, by analyzing one or more of the application's functionality, the API calls made by the application, and the resources accessed by the application, to name a few); 
prior to a first test of the source code, analyzing the metadata associated with the source code (col. 6, ll. 25-60, the application's developer provides the application metadata. In one embodiment, the application is associated with a declarative design and/or security model. In this embodiment, the application metadata can be identified based on the application's declarations. In one embodiment, the application metadata is determined by analyzing one or more of: the application, the source code associated with the application, the resources accessed by the application, and the Application Programmer Interface (API) calls made by the application. The application metadata can also include a complexity associated with the application. This complexity can be determined, for example, by analyzing one or more of the application's functionality, the API calls made by the application, and the resources accessed by the application, to name a few. EN:  the clause “prior to the first test…, analyzing the metadata” means that the information of the metadata considered is information not gleaned from a testing of the source code, e.g. the developer information within the metadata as evidence in the specification of what information this consists of.  Further, see col. 7, ll. 53-col. 8 of line 10. Note: analyzation and evaluation of metadata contacted prior to conducting the test, see col. 4, ll. 11-33); 
assigning a score associated with the source code based on the received metadata testing the source code comprises executing the source code (col. 6, ll. 25-60, At block 204, the application test system 194 accesses metadata associated with the application. This application metadata can include any type of data that can be associated with an application and/or the execution of the application. … the computing devices that can execute the application; previous versions of the application; information or metadata associated with previous versions of the application; crash report data or statistics associated with the application, and the operating systems that can execute the application; see also claim 1, “…determining a trust level associated with the developer based, at least in part, on the developer metadata…”

Paleja does not explicitly disclose the score indicating a predicted likelihood of success of testing, comparing the score with a threshold score and testing the source code based on the score in response to determining that the score exceeds the threshold score.

However, Baughman discloses assigning a score associated with the source code based on the received metadata, the score indicating a predicted likelihood of success of testing (col. 10, ll. 43-60. the testing procedure determination server 220 may use the author analytics data and/or the commit analytics data as inputs into a simulation or statistical model. The outputs of the simulation may include a value or measure of risk indicating a risk level for omitting particular stages, or a particular combination of stages. For example, the outputs of the simulation may identify a level of risk (e.g., likelihood and impact of experiencing an error) when omitting testing stage A, omitting testing stage A and B, omitting testing stage B only, omitting testing stage A and C, omitting testing stage B and C, etc. The testing procedure determination server 220 may then compare the results of the simulation with a tolerance threshold (e.g., a configurable threshold that indicate the highest level of acceptable risk). The testing procedure determination server 220 may identify the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. Further, see col. 13, ll. 14-30, and col. 14, ll. 41-col. 15 of line 12); 
comparing the score with a threshold score (col .10, ll. 43-60, the testing procedure determination server 220 may use the author analytics data and/or the commit analytics data as inputs into a simulation or statistical model. The outputs of the simulation may include a value or measure of risk indicating a risk level for omitting particular stages, or a particular combination of stages. For example, the outputs of the simulation may identify a level of risk (e.g., likelihood and impact of experiencing an error) when omitting testing stage A, omitting testing stage A and B, omitting testing stage B only, omitting testing stage A and C, omitting testing stage B and C, etc. The testing procedure determination server 220 may then compare the results of the simulation with a tolerance threshold (e.g., a configurable threshold that indicate the highest level of acceptable risk). The testing procedure determination server 220 may identify the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. Further, see col. 10, ll. 1-19, col. 15, ll. 14-20 and claim 1); and 
testing the source code based on the score in response to determining that the score exceeds the threshold score, wherein testing the source code comprises executing the source code (col. 15, ll. 14-42, Process 700 may further include comparing error results from the simulation with a tolerance threshold (step 750). For example, as described above with respect to the testing procedure determination module 640, the testing procedure determination server 220 may compare the results of the simulation with a tolerance threshold (e.g., a configurable threshold that indicate the highest level of acceptable risk. Further, see col. 10, ll. 1-19).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include the score indicating a predicted likelihood of success of testing, comparing the score with a threshold score and testing the source code based on the  score in response to determining that the score exceeds the threshold score, as disclosed by Baughman, for the purpose of identifying the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. (see col. 10, ll. 17-19 of Baughman).

As to claim 2, Paleja and Baughman discloses the method wherein the predicted likelihood of success is based only on the analysis of the metadata (Paleja, col. 7, ll. 53-col. 9 of line 10 the application can be analyzed to determine if the application uses API calls that were not reported by the developer. If it is determined that the at least subset of application metadata does not match the developer provided information, different or additional test suites can be selected at block 212 or block 214 to perform on the application. In one embodiment, the mismatch in the analyzed application metadata and the information provided by the developer can be a scorecard adjustment event that affects the developer trust level associated with the developer's scorecard. The scorecard adjustment event … . Further at col. 9, ll. 45 -col. 10 of line 12, ….  the frequency with which bugs or programming errors are discovered in applications created by the developer, the average number of submissions by the developer of an application before the application passes testing; and information associated with other accounts the developer may have created on interactive computing system 110; to name a few. This developer metadata can be provided by the developer or other account creator, obtained from one or more third-party sources, such as a government organization or industry trade publication, or determined by the interactive computing system 110, for example, by mining the provided account information or by accessing from a network, such as the Internet, information associated with the developer)
(See also Baughman at col. 10, ll. 43-60, … the testing procedure determination server 220 may use the author analytics data and/or the commit analytics data as inputs into a simulation or statistical model. The outputs of the simulation may include a value or measure of risk indicating a risk level for omitting particular stages, or a particular combination of stages. For example, the outputs of the simulation may identify a level of risk e.g., likelihood …; col. 11, ll. 27-45).
As to claim 3, Baughman discloses the method wherein the predicted likelihood of success is not based on content directly contained in the source code (the likelihood of success based on measure of rick factor, at col. 10, ll. 43-60, … the testing procedure determination server 220 may use the author analytics data and/or the commit analytics data as inputs into a simulation or statistical model. The outputs of the simulation may include a value or measure of risk indicating a risk level for omitting particular stages, or a particular combination of stages. For example, the outputs of the simulation may identify a level of risk e.g., likelihood … ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include the method wherein the predicted likelihood of success is not based on content directly contained in the source code, as disclosed by Baughman, for the purpose of identifying the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. (see col. 10, ll. 17-19 of Baughman).

As to claim 4, Baughman discloses the method wherein the predicted likelihood of success is not based on an analysis of any function or operation contained in the source code (the likelihood of success based on measure of rick factor, at col. 10, ll. 43-60, the testing procedure determination server 220 may use the author analytics data and/or the commit analytics data as inputs into a simulation or statistical model. The outputs of the simulation may include a value or measure of risk indicating a risk level for omitting particular stages, or a particular combination of stages. For example, the outputs of the simulation may identify a level of risk e.g., likelihood).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include the method wherein the predicted likelihood of success is not based on an analysis of any function or operation contained in the source code, as disclosed by Baughman, for the purpose of identifying the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. (see col. 10, ll. 17-19 of Baughman).

As to claim 5, Paleja discloses the method wherein the metadata includes at least one parameter selected from the group consisting of: reviewer name 
wherein the metadata includes at least one parameter selected from the group consisting of author experience and reviewer experience (col. 2, ll. 1-19, … fully test the application for each applicable computing device and operating system platform before submitting the application to the application provider. The trust level can be associated with one or more of application metadata, past experience with the developer, and public information associated with the developer and/or application. Further, in some embodiments, the developer trust level can be application-specific. For example, the developer trust level for a particular developer can differ for banking applications compared to music applications; see also col. 9, lines 45-col. 10, line 40; col. 6, lines 25-60).

As to claim 6, Paleja discloses the method of wherein the predicted likelihood of success is determined based on metadata including at least one parameter selected from the group consisting of: reviewer name  wherein the metadata includes at least one parameter selected from the group consisting of: author name; author experience and reviewer experience (col. 2, ll. 1-19, … fully test the application for each applicable computing device and operating system platform before submitting the application to the application provider. The trust level can be associated with one or more of application metadata, past experience with the developer, and public information associated with the developer and/or application. Further, in some embodiments, the developer trust level can be application-specific. For example, the developer trust level for a particular developer can differ for banking applications compared to music applications; see also col. 9, lines 45-col. 10, line 40; col. 6, lines 25-60).
 
As to claim 8, Paleja discloses the method wherein the metadata used to predict the likelihood of success is includes at least one parameter selected from the group consisting of: 
time of writing; and time of review (Paleja teaches scorecard adjustments that factor submission of new application / submission of update and passage of time. At col. 10, ll. 13-41, At block 308, the interactive computing system 110 creates a developer scorecard associated with the developer. At block 310, the interactive computing system 110 determines an initial trust level based on one or more of the account information and the developer metadata. In one embodiment, determining the initial trust level can comprise verifying one or more of the account information and the developer metadata. In one embodiment, when the developer account is first created, or if there is not enough information to determine a developer trust level, the developer scorecard is associated with a default trust level. At block 312, the initial trust level is associated with the developer scorecard).  

As to claim 9, Baughman discloses the method wherein the metadata used to predict the likelihood of success includes at least one parameter selected from the group consisting of: number of testing failures associated with the source code; and reason for failure (col. 12, ll. 45-57, The author analytics repository 620 may include a data storage device (e.g., storage system 34 of FIG. 1) that stores analytics data regarding one or more authors. For example, for each author, the author analytics repository 620 may store information relating to the author's abilities in developing a commit, such as the historical rate of failure for the author, denial rate of merge requests, percentage of commits that required rework, the level of rework needed per commit, etc. In embodiments, information stored by the author analytics repository 620 may be updated as new information is collected. For example, the author's failure rate may be updated each time a commit is tested and each time the commit passes or fails testing. Further, see col. 44, ll. 43-50 for the source code).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include the method wherein the metadata used to predict the likelihood of success includes at least one parameter selected from the group consisting of: number 

As to claim 11, Baughman discloses the method wherein the analyzing includes selecting, by a machine learning function, a combination of metadata parameters from the metadata based on an accuracy with which the combination of metadata parameters correctly predicts a testing result of previously tested source code (Baughman teaches a inputs [metadata considerations] to factor the likelihood of an error occurring, at col. 12, ll. 58 – col. 14 of line 3, The commit analytics data determination module 630 may include a program module (e.g., program module 42 of FIG. 1) that determines commit analytics data for an incoming commit request. For example, the commit analytics data determination module 630 may determine commit analytics data, such as the complexity of the commit, an estimate integration time for the commit, … 1) that executes a simulation and/or implements a statistical model to determine a testing procedure for the commit (e.g., a procedure that identifies which testing stages should be performed and which testing stages may be omitted). In embodiments, the testing procedure determination module 640 …  Equation 1 may represent the joint time of having a vector of all components that have been integrated into a pipeline with the most likely errors given the components. The output of equation 1 may represent the total time for a build. In embodiments, the testing procedure determination module 640 may minimize the time t. … the testing procedure determination module 640 may use a probability density function to determine a probably of an integration error when particular testing stages are included or omitted. In embodiments, any suitable probability density function may be used to model equation 3.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include the method wherein the analyzing includes selecting, by a machine learning function, a combination of metadata parameters from the metadata based on an accuracy with which the combination of metadata parameters correctly predicts a testing result of previously tested source code, as disclosed by Baughman, for the purpose of identifying the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. (see col. 10, ll. 17-19 of Baughman).

As to claim 12, Baughman discloses the method wherein the analyzing the metadata is based on the selected combination of metadata parameters (Baughman teaches a inputs [metadata considerations] to factor the likelihood of an error occurring, at col. 12, ll. 58 – col. 14 of line 3, The commit analytics data determination module 630 may include a program module (e.g., program module 42 of FIG. 1) that determines commit analytics data for an incoming commit request. For example, the commit analytics data determination module 630 may determine commit analytics data, such as the complexity of the commit, an estimate integration time for the commit, … 1) that executes a simulation and/or implements a statistical model to determine a testing procedure for the commit (e.g., a procedure that identifies which testing stages should be performed and which testing stages may be omitted). In embodiments, the testing procedure determination module 640 …  Equation 1 may represent the joint time of having a vector of all components that have been integrated into a pipeline with the most likely errors given the components. The output of equation 1 may represent the total time for a build. In embodiments, the testing procedure determination module 640 may minimize the time t. … the testing procedure determination module 640 may use a probability density function to determine a probably of an integration error when particular testing stages are included or omitted. In embodiments, any suitable probability density function may be used to model equation 3.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include the method wherein the analyzing the metadata is based on the selected combination of metadata parameters, as disclosed by Baughman, for the purpose of identifying the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. (see col. 10, ll. 17-19 of Baughman).

As to claim 13, Paleja and Baughman disclose the method wherein the predicted likelihood of success includes one or more categories indicative of the predicted likelihood of success (Paleja, col. 6, ll. 25-60, At block 204, the application test system 194 accesses metadata associated with the application. This application metadata can include any type of data that can be associated with an application and/or the execution of the application. For example, the application metadata can include information identifying: the size of the application; the price of the application; the release date for the application; other providers of the application; support information for the application; the type of data accessed by the application; … . Further, see col 6, ll. 61-col.7 of line 11).
(See also Baughman at col. 10, ll. 43-60, … the testing procedure determination server 220 may use the author analytics data and/or the commit analytics data as inputs into a simulation or statistical model. The outputs of the simulation may include a value or measure of risk indicating a risk level for omitting particular stages, or a particular combination of stages. For example, the outputs of the simulation may identify a level of risk e.g., likelihood …; col. 11, ll. 27-45).

As to claim 14, Baughman discloses the method wherein further analysis is performed, the further analysis comprising: 
choosing, by the machine learning function, additional metadata parameters used in the further analysis based on an accuracy with which the combination of the selected metadata parameters and the additional metadata (“input”) parameters correctly predicts a testing result of previously tested source code; and  determining, based on the predicted likelihood of success and an association of the source code with the one or more categories, to perform further analysis of the metadata (Baughman teaches a inputs [metadata considerations] to factor the likelihood of an error occurring, at col. 12, ll. 58 – col. 14 of line 3, The commit analytics data determination module 630 may include a program module (e.g., program module 42 of FIG. 1) that determines commit analytics data for an incoming commit request. For example, the commit analytics data determination module 630 may determine commit analytics data, such as the complexity of the commit, an estimate integration time for the commit, … 1) that executes a simulation and/or implements a statistical model to determine a testing procedure for the commit (e.g., a procedure that identifies which testing stages should be performed and which testing stages may be omitted). In embodiments, the testing procedure determination module 640 …  Equation 1 may represent the joint time of having a vector of all components that have been integrated into a pipeline with the most likely errors given the components. The output of equation 1 may represent the total time for a build. In embodiments, the testing procedure determination module 640 may minimize the time t. … the testing procedure determination module 640 may use a probability density function to determine a probably of an integration error when particular testing stages are included or omitted. In embodiments, any suitable probability density function may be used to model equation 3.);
further analyzing the metadata associated with the source code based on the combination of the selected metadata parameters and the chosen additional metadata parameters (col. 12, ll. 58 – col. 14 of line 3, The commit analytics data determination module 630 may include a program module (e.g., program module 42 of FIG. 1) that determines commit analytics data for an incoming commit request. For example, the commit analytics data determination module 630 may determine commit analytics data, such as the complexity of the commit, an estimate integration time for the commit, … 1) that executes a simulation and/or implements a statistical model to determine a testing procedure for the commit (e.g., a procedure that identifies which testing stages should be performed and which testing stages may be omitted). In embodiments, the testing procedure determination module 640 …  Equation 1 may represent the joint time of having a vector of all components that have been integrated into a pipeline with the most likely errors given the components. The output of equation 1 may represent the total time for a build. In embodiments, the testing procedure determination module 640 may minimize the time t. … the testing procedure determination module 640 may use a probability density function to determine a probably of an integration error when particular testing stages are included or omitted. In embodiments, any suitable probability density function may be used to model equation 3. Further, see col. 13, ll. 14-30, and col. 14, ll. 41-col. 15 of line 12);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include choosing, by the machine learning function, additional metadata parameters used in the further analysis based on an accuracy with which the combination of the selected metadata parameters and the additional metadata (“input”) parameters correctly predicts a testing result of previously tested source code; and  determining, based on the predicted likelihood of success and an association of the source code with the one or more categories, to perform further analysis of the 

As to claim 15, Baughman discloses the method wherein the machine learning function includes a decision tree function, a K nearest neighbors function, or a random forest function (col.13, ll. 31-51, the testing procedure determination module 640 may use an object function may as part of the simulation to determine integration error rates when particular testing stages are included or omitted from the testing procedure. For example, the testing procedure determination module 640 may use the example object function: f(x,xe)=t(x.sub.1|x.sub.2, . . . ,x.sub.n)+t(x.sub.2|x.sub.1, . . . ,x.sub.n)+ . . . +t(x.sub.n|x.sub.1, . . . ,x.sub.n-1)+ . . . +et(xe.sub.n|x) (1) where x is a vector of all components (e.g., testing stages) in a build pipeline, xe represents a probability of an error by a particular user, and t represents a build time. Values of xe to include may be determined using the example expression: .A-inverted.x.sub.j.di-elect cons.x:P(xe.sub.j|user, ).gtoreq.threshold (2) Each xe probability value for a user and for different components that are greater than a predefined threshold, may be included as inputs to equation 1. Those xe probability values that are not greater than the predefined thresholds may not be included, as the time incurred by the error because it is not likely to occur).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 

As to claim 16, Baughman discloses the method wherein the further analyzing includes using a first machine learning function to further analyze a first predicted likelihood of success category, and using a second, more computationally-intensive machine learning function to further analyze a second predicted likelihood of success category, wherein the second predicted likelihood of success category is indicative of a lower predicted likelihood of success than the first predicted likelihood of success category (col. 12, ll. 58 – col. 14 of line 3, The commit analytics data determination module 630 may include a program module (e.g., program module 42 of FIG. 1) that determines commit analytics data for an incoming commit request. For example, the commit analytics data determination module 630 may determine commit analytics data, such as the complexity of the commit, an estimate integration time for the commit, … 1) that executes a simulation and/or implements a statistical model to determine a testing procedure for the commit (e.g., a procedure that identifies which testing stages should be performed and which testing stages may be omitted). In embodiments, the testing procedure determination module 640 …  Equation 1 may represent the joint time of having a vector of all components that have been integrated into a pipeline with the most likely errors given the components. The output of equation 1 may represent the total time for a build. In embodiments, the testing procedure determination module 640 may minimize the time t. … the testing procedure determination module 640 may use a probability density function to determine a probably of an integration error when particular testing stages are included or omitted. In embodiments, any suitable probability density function may be used to model equation 3. Further, see col. 13, ll. 14-30, and col. 14, ll. 41-col. 15 of line 12);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include the method wherein the further analyzing includes using a first machine learning function to further analyze a first predicted likelihood of success category, and using a second, more computationally-intensive machine learning function to further analyze a second predicted likelihood of success category, wherein the second predicted likelihood of success category is indicative of a lower predicted likelihood of success than the first predicted likelihood of success category, as disclosed by Baughman, for the purpose of identifying the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. (see col. 10, ll. 17-19 of Baughman).

As to claim 17, Baughman discloses the method wherein source code associated with the first predicted likelihood of success category or the second predicted likelihood of success category is recategorized to a different predicted likelihood of success category as a result of the further analysis (col. 12, ll. 58 – col. 14 of line 3, The commit analytics data determination module 630 may include a program module (e.g., program module 42 of FIG. 1) that determines commit analytics data for an incoming commit request. For example, the commit analytics data determination module 630 may determine commit analytics data, such as the complexity of the commit, an estimate integration time for the commit, … 1) that executes a simulation and/or implements a statistical model to determine a testing procedure for the commit (e.g., a procedure that identifies which testing stages should be performed and which testing stages may be omitted). In embodiments, the testing procedure determination module 640 …  Equation 1 may represent the joint time of having a vector of all components that have been integrated into a pipeline with the most likely errors given the components. The output of equation 1 may represent the total time for a build. In embodiments, the testing procedure determination module 640 may minimize the time t. … the testing procedure determination module 640 may use a probability density function to determine a probably of an integration error when particular testing stages are included or omitted. In embodiments, any suitable probability density function may be used to model equation 3. Further, see col. 13, ll. 14-30, and col. 14, ll. 41-col. 15 of line 12);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include the method wherein source code associated with the first predicted 

As to claim 18, Paleja discloses a system comprising: 
a non-transitory memory (col. 15, ll. 1-28, … Each such computing device typically includes a processor (or multiple processors) that executes program instructions or modules stored in a memory or other non-transitory computer-readable storage medium. The various functions disclosed herein may be embodied in such program instructions, although some or all of the disclosed functions may alternatively be implemented in application-specific circuitry (e.g., ASICs or FPGAs) of the computer system. … ); and 
one or more hardware processors coupled to the non-transitory memory to execute instructions from the non-transitory memory to perform operations comprising (col. 14, ll. 64-col. 15 of line 5, Depending on the embodiment, certain acts, events, or functions of any of the algorithms described herein can be performed in a different sequence, can be added, merged, or left out altogether (e.g., not all described acts or events are necessary for the practice of the algorithms). Moreover, in certain embodiments, acts or events can be performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially):
receiving a source code (col. 6, ll. 25-60, At block 204, the application test system 194 accesses [i.e. receiving] metadata associated with the application. This application metadata can include any type of data that can be associated with an application and/or the execution of the application. … the source code associated with the application, the resources accessed by the application, and the Application Programmer Interface (API) calls made by the application. The application metadata can also include a complexity associated with the application. This complexity can be determined, for example, by analyzing one or more of the application's functionality, the API calls made by the application, and the resources accessed by the application, to name a few); ; 
receiving metadata associated with the source code (col. 6, ll. 25-60, At block 204, the application test system 194 accesses metadata associated with the application. This application metadata can include any type of data that can be associated with an application and/or the execution of the application. … the source code associated with the application, the resources accessed by the application, and the Application Programmer Interface (API) calls made by the application. The application metadata can also include a complexity associated with the application. This complexity can be determined, for example, by analyzing one or more of the application's functionality, the API calls made by the application, and the resources accessed by the application, to name a few); 
prior to a first test of the source code, analyzing the metadata associated with the source code (col. 6, ll. 25-60, the application's developer provides the application metadata. In one embodiment, the application is associated with a declarative design and/or security model. In this embodiment, the application metadata can be identified based on the application's declarations. In one embodiment, the application metadata is determined by analyzing one or more of: the application, the source code associated with the application, the resources accessed by the application, and the Application Programmer Interface (API) calls made by the application. The application metadata can also include a complexity associated with the application. This complexity can be determined, for example, by analyzing one or more of the application's functionality, the API calls made by the application, and the resources accessed by the application, to name a few. Further, see col. 7, ll. 53-col. 8 of line 10); 
assigning a score associated with the source code based on the received metadata testing the source code comprises executing the source code (col. 6, ll. 25-60, At block 204, the application test system 194 accesses metadata associated with the application. This application metadata can include any type of data that can be associated with an application and/or the execution of the application. … the computing devices that can execute the application; previous versions of the application; information or metadata associated with previous versions of the application; crash report data or statistics associated with the application, and the operating systems that can execute the application; 

Paleja does not explicitly disclose the score indicating a predicted likelihood of success of testing, comparing the score with a threshold score and testing the source code based on the  score in response to determining that the score exceeds the 

However, Baughman discloses assigning a score associated with the source code based on the received metadata, the score indicating a predicted likelihood of success of testing (col. 10, ll. 43-60. the testing procedure determination server 220 may use the author analytics data and/or the commit analytics data as inputs into a simulation or statistical model. The outputs of the simulation may include a value or measure of risk indicating a risk level for omitting particular stages, or a particular combination of stages. For example, the outputs of the simulation may identify a level of risk (e.g., likelihood and impact of experiencing an error) when omitting testing stage A, omitting testing stage A and B, omitting testing stage B only, omitting testing stage A and C, omitting testing stage B and C, etc. The testing procedure determination server 220 may then compare the results of the simulation with a tolerance threshold (e.g., a configurable threshold that indicate the highest level of acceptable risk). The testing procedure determination server 220 may identify the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. Further, see col. 13, ll. 14-30, and col. 14, ll. 41-col. 15 of line 12); 
ranking the source code based on the predicted likelihood of success (col.10, ll. 43-60, … the testing procedure determination server 220 may use the author analytics data and/or the commit analytics data as inputs into a simulation or statistical model. The outputs of the simulation may include a value or measure [i.e. rank] of risk indicating a risk level for omitting particular stages, or a particular combination of stages. For example, the outputs of the simulation may identify a level of risk (e.g., likelihood and impact of experiencing an error) when omitting testing stage A, omitting testing stage A and B, omitting testing stage B only, omitting testing stage A and C, omitting testing stage B and C, etc. The testing procedure determination server 220 may then compare the results of the simulation with a tolerance threshold … ); 
comparing the score with a threshold score (col .10, ll. 43-60, the testing procedure determination server 220 may use the author analytics data and/or the commit analytics data as inputs into a simulation or statistical model. The outputs of the simulation may include a value or measure of risk indicating a risk level for omitting particular stages, or a particular combination of stages. For example, the outputs of the simulation may identify a level of risk (e.g., likelihood and impact of experiencing an error) when omitting testing stage A, omitting testing stage A and B, omitting testing stage B only, omitting testing stage A and C, omitting testing stage B and C, etc. The testing procedure determination server 220 may then compare the results of the simulation with a tolerance threshold (e.g., a configurable threshold that indicate the highest level of acceptable risk). The testing procedure determination server 220 may identify the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. Further, see col. 10, ll. 1-19, col. 15, ll. 14-20 and claim 1); and 
testing the source code based on the score in response to determining that the score exceeds the threshold score and based on the ranking, wherein testing the source code comprises executing the source code (col. 15, ll. 14-20, Process 700 may further include comparing error results from the simulation with a tolerance threshold (step 750). For example, as described above with respect to the testing procedure determination module 640, the testing procedure determination server 220 may compare the results of the simulation with a tolerance threshold (e.g., a configurable threshold that indicate the highest level of acceptable risk. Further, see col. 10, ll. 1-19).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include the score indicating a predicted likelihood of success of testing, comparing the score with a threshold score and testing the source code based on the  score in response to determining that the score exceeds the threshold score, as disclosed by Baughman, for the purpose of identifying the combination of testing stages that may be omitted that save the most time while also being within the risk tolerance threshold. (see col. 10, ll. 17-19 of Baughman).

As to claim 19, Paleja discloses the method wherein the likelihood of success is based only on the analysis of the metadata (col. 7, ll. 53-col. 9 of line 10 the application can be analyzed to determine if the application uses API calls that were not reported by the developer. If it is determined that the at least subset of application metadata does not match the developer provided information, different or additional test suites can be selected at block 212 or block 214 to perform on the application. In one embodiment, the mismatch in the analyzed application metadata and the information provided by the developer can be a scorecard adjustment event that affects the developer trust level associated with the developer's scorecard. The scorecard adjustment event … . Further at col. 9, ll. 45-col.19 of line 12, ….  the frequency with which bugs or programming errors are discovered in applications created by the developer, the average number of submissions by the developer of an application before the application passes testing; and information associated with other accounts the developer may have created on interactive computing system 110; to name a few. This developer metadata can be provided by the developer or other account creator, obtained from one or more third-party sources, such as a government organization or industry trade publication, or determined by the interactive computing system 110, for example, by mining the provided account information or by accessing from a network, such as the Internet, information associated with the developer).

As to claim 20, (a medium claim) recites substantially similar limitations to claim 18 (a system claim) and is therefore rejected using the same art and rationale set forth above.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Paleja et al (US 9,244,818 B1) in view of Baughman et al (US 10,635,577 B1) and further in view of Kabanov et al. (US 8,539,282 B1).

As to claim 7, Paleja and Baughman does not explicitly disclose wherein the metadata used to predict the likelihood of success is includes at least one parameter selected from the group consisting of: file extension; type of change; total number of lines of code changed; and reviewer’s sentiment.
 wherein the metadata used to predict the likelihood of success is includes at least one parameter selected from the group consisting of: file extension; type of change; total number of lines of code changed; and reviewer’s sentiment (Kabanov teaches metadata associated with code which created/generated/written include author information. Kabanov at col. 2, ll. 56-67 and col. 3, ll. 1-10, source code management systems facilitate the collaborative authoring process by different developers. In most source code management systems, developers check-out a file or module, make changes, and check the file or module back into the source code management system. The newly checked-in file or module is assigned a version number, and that version is associated with an author. In addition to tracking the version number and author as part of the source code management system, the file or module may have additional metadata containing version and author information. While working on a portion of source code, a developer may have questions regarding code written or changed by another developer in an earlier version of the code. It may be beneficial for developers to be able to identify the individual who introduced, modified, or deleted a specific portion of code in the current or a previous version of the source code. Most source code management systems provide some level of version control that indicates dates, times, and the author responsible for creating or modifying a version. Further, Kabanov teaches metadata associated with code which created/generated/written include author information and predicted likelihood of success, see col. 2, ll. 56-67 and col. 3, ll. 1-10.; col. 5, line 33 – col. 6, line 12, wherein code changes determining the testing to be performed; Further, Kabanov at col. 8, ll. 4-20, for the results to be meaningful, it is important that the prediction be an accurate reflection of system behavior under production load. To achieve a realistic workload the following considerations must be made: (a) realistic mix of test data for each transaction type; (b) realistic mix of transaction types and user activities; (c) pacing of the test execution must reflect the packing of real user activity; and (d) server responses must be validated as well as timed; see also claim 1 wherein the test to be performed are mapped to the changes to the code).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include file extension or type of change or total number of lines of code changed or reviewer’s sentiment, as disclosed by Kabanov, because such inclusion will benefit for developers to be able to identify the individual who introduced, modified, or deleted a specific portion of code in the current or a previous version of the source code. (see col. 3, ll. 1-10 of Kabanov).

Claims 10 is rejected under 35 U.S.C. 103 as being obvious over Paleja et al (US 9,244,818 B1) in view of Baughman et al (US 10,635,577 B1) and further in view of Setty et al (US 10,162,740 B1).

As to claim 10, Paleja does not explicitly disclose source code change based on a file extension associated with the source code.

 the method further comprising categorizing the source code as associated with a code change or not associated with a code change based on a file extension associated with the source code (Setty teaching automated testing of source code associated with file extension i.e. .csv file and .sah file. Setty at Figs. 1, 2, 3, col. 6, ll. 55-67 and col. 7, ll. 1-21, a method 200 of automated intelligent execution of computer software test cases, using the system 100 of FIG. 1. As developers work on changes to the source code that comprises one or more of the software applications under development 110 ...  a plurality of computer software test cases for execution using a set of input parameters. The module 106a can identify a plurality of computer software test cases that are (i) associated with the software application under development and (ii) associated with the changed source code. For example, the module 106a receives input parameters such as environment and a pointer (e.g., address, URI) to the location of a file that contains a list of test cases to execute (e.g., a .csv file). … an automation testing tool an executing the computer software test case. For example, for a Sahi environment, the test case execution module 106a can automatically look for and detect files with the extension ".sah,").  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Paleja to include source code change based on a file extension associated with the source code, as disclosed by Setty, because such inclusion will benefit for developers to be able to identify the individual who introduced, modified, or deleted a specific portion 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199